Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 

	Argument: Applicant argues that the amendment submitted after Final puts the case in consideration for allowability.  Remarks pp. 6-7.

	This is not found persuasive because, while the rejection in view of cited reference DePiano has been overcome, Plojoux may still read on the claimed subject matter subject to further search and consideration outside of the scope of After Final Practice.  Even if Plojoux cannot anticipate or render obvious the recited subject matter amended into independent claim 1, Plojoux may still be useful in rejection of the amended subject matter in combination with a newly found/cited reference subject to further search and consideration outside of the scope of After Final Practice.  It would more likely than not take more time than the 2 hours allotted in After Final practice to find and consider the claim amendment fully.

	Argument:  Applicant argues that the Plojoux reference would not have rendered obvious the differences between DePiano and claim 1 obvious.  Remarks pp. 6-7.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743